March 29, 2010


Mr. Paul James Koumjian
TDCJ #1039181, Hughes Unit
Rt. 2 Box 4400
Gatesville, TX 76597
Mr. Shane Dennis Neldner
Assistant Attorney General
Law Enforcement Defense Div.
PO Box 12548
Austin, TX 78711-2548

RE:   Case Number:  10-0109
      Court of Appeals Number:  10-08-00141-CV
      Trial Court Number:  24058

Style:      PAUL JAMES KOUMJIAN
      v.
      TEXAS DEPARTMENT OF CRIMINAL JUSTICE, CORRECTIONAL INSTITUTION
      DIVISION AND UNIVERSITY OF TEXAS MEDICAL BRANCH, CORRECTIONAL MANAGED
      CARE

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Ms. Robyn       |
|   |Flowers         |